


110 HR 5974 IH: To amend the Internal Revenue Code of 1986 to provide a

U.S. House of Representatives
2008-05-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5974
		IN THE HOUSE OF REPRESENTATIVES
		
			May 6, 2008
			Mr. Terry (for
			 himself, Mr. Sessions,
			 Mr. Cantor,
			 Mr. Fossella,
			 Mr. Wilson of South Carolina,
			 Mrs. Capito,
			 Mr. Marchant, and
			 Mr. Blunt) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide a
		  Federal income tax credit for certain home purchases.
	
	
		1.Credit for certain home
			 purchases
			(a)Allowance of
			 creditSubpart A of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to refundable credits) is amended by
			 inserting after section 25D the following new section:
				
					25E.Credit for
				certain home purchases
						(a)Allowance of
				creditIn the case of an
				individual who purchases a principal residence in the United States during the
				12-month period beginning on the date of the enactment of this section, there
				shall be allowed to the taxpayer as a credit against the tax imposed by this
				chapter for the taxable year an amount equal to 10 percent of the purchase
				price of the residence.
						(b)Limitations
							(1)Dollar
				limitationThe credit allowed
				under subsection (a) shall not exceed $10,000.
							(2)Denial of credit
				for residences acquired with nonconforming loansNo credit shall
				be allowed under subsection (a) with respect to the purchase of any residence
				if the aggregate acquisition indebtedness (as defined in section 163(h)(3)(B))
				with respect to such residence exceeds the limitation on the maximum original
				principal obligation of a mortgage that may be purchased by the Federal Home
				Loan Mortgage Corporation (as such limitation is in effect at the time of such
				purchase).
							(3)Limitation based
				on amount of taxIn the case of a taxable year to which section
				26(a)(2) does not apply, the credit allowed under subsection (a) for any
				taxable year shall not exceed the excess of—
								(A)the sum of the
				regular tax liability (as defined in section 26(b)) plus the tax imposed by
				section 55, over
								(B)the sum of the
				credits allowable under this subpart (other than this section) for the taxable
				year.
								(4)One-time
				only
								(A)In
				generalIf a credit is allowed under this section in the case of
				any individual (and such individual’s spouse, if married) with respect to the
				purchase of any principal residence, no credit shall be allowed under this
				section in any taxable year with respect to the purchase of any other principal
				residence by such individual or a spouse of such individual.
								(B)Joint
				purchaseIn the case of a purchase of a principal residence by 2
				or more unmarried individuals or by 2 married individuals filing separately, no
				credit shall be allowed under this section if a credit under this section has
				been allowed to any of such individuals in any taxable year with respect to the
				purchase of any other principal residence.
								(c)Carryforward of
				unused credit
							(1)Rule for years
				in which all personal credits allowed against regular and alternative minimum
				taxIn the case of a taxable
				year to which section 26(a)(2) applies, if the credit allowable under
				subsection (a) exceeds the limitation imposed by section 26(a)(2) for such
				taxable year reduced by the sum of the credits allowable under this subpart
				(other than this section), such excess shall be carried to the succeeding
				taxable year and added to the credit allowable under subsection (a) for such
				succeeding taxable year.
							(2)Rule for other
				yearsIn the case of a taxable year to which section 26(a)(2)
				does not apply, if the credit allowable under subsection (a) exceeds the
				limitation imposed by subsection (b)(3) for such taxable year, such excess
				shall be carried to the succeeding taxable year and added to the credit
				allowable under subsection (a) for such succeeding taxable year.
							(3)LimitationNo
				credit may be carried forward under this subsection to any taxable year
				following the first taxable year after the taxable year in which the credit
				arose.
							(d)Definitions and
				special rulesFor purposes of this section—
							(1)Allocation of
				dollar limit
								(A)Married
				individuals filing separatelyIn the case of a married individual filing
				a separate return, subsection (b)(1) shall be applied by substituting
				$5,000 for $10,000.
								(B)Other
				individualsIf two or more
				individuals who are not married purchase a principal residence, the amount of
				the credit allowed under subsection (a) shall be allocated among such
				individuals in such manner as the Secretary may prescribe, except that the
				total amount of the credits allowed to all such individuals shall not exceed
				$10,000.
								(2)Principal
				residenceThe term
				principal residence has the same meaning as when used in section
				121.
							(3)Purchase
								(A)In
				generalThe term
				purchase means any acquisition, but only if—
									(i)the property is
				not acquired from a person related to the person acquiring it, and
									(ii)the basis of the
				property in the hands of the person acquiring it is not determined—
										(I)in whole or in
				part by reference to the adjusted basis of such property in the hands of the
				person from whom acquired, or
										(II)under section
				1014(a) (relating to property acquired from a decedent).
										(B)ConstructionA residence which is constructed by the
				taxpayer shall be treated as purchased by the taxpayer on the date the taxpayer
				first occupies such residence.
								(4)Purchase
				priceThe term purchase
				price means the adjusted basis of the principal residence on the date
				such residence is purchased.
							(5)Related
				personsA person shall be
				treated as related to another person if the relationship between such persons
				would result in the disallowance of losses under section 267 or 707(b) (but, in
				applying section 267(b) and (c) for purposes of this section, paragraph (4) of
				section 267(c) shall be treated as providing that the family of an individual
				shall include only his spouse, ancestors, and lineal descendants).
							(e)ExceptionsNo credit under subsection (a) shall be
				allowed to any taxpayer for any taxable year with respect to the purchase of a
				residence if—
							(1)a credit under
				section 1400C (relating to first-time homebuyer in the District of Columbia) is
				allowable to the taxpayer (or the taxpayer’s spouse) for such taxable year or
				any prior taxable year,
							(2)the taxpayer is a
				nonresident alien, or
							(3)the taxpayer disposes of such residence (or
				such residence ceases to be the principal residence of the taxpayer (and, if
				married, the taxpayer’s spouse)) before the close of such taxable year.
							(f)Reporting
				requirementRules similar to the rules of section 1400C(f) (as so
				in effect) shall apply.
						(g)Basis
				adjustmentFor purposes of this subtitle, if a credit is allowed
				under this section with respect to the purchase of any residence, the basis of
				such residence shall be reduced by the amount of the credit so allowed.
						(h)ApplicationThis
				section shall not apply to any taxable year beginning after December 31,
				2009.
						.
			(b)Conforming
			 amendments
				(1)Section 23(c)(1) of such Code is amended by
			 striking 25D and 1400C and inserting 25D, 25E, and
			 1400C.
				(2)Section 25D(c)(2)
			 of such Code is amended by striking and 25B and inserting
			 25B, and 25E.
				(3)Section
			 1400C(d)(1) of such Code is amended by striking section 25D and
			 inserting sections 25D and 25E.
				(c)Clerical
			 amendmentThe table of sections for subpart A of part IV of
			 subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by
			 inserting after the item relating to section 25D the following new item:
				
					
						Sec. 25E. Credit for certain home
				purchases.
					
					.
			(d)Effective
			 dateThe amendments made by this section shall apply with respect
			 to residences purchased after the date of the enactment of this Act in taxable
			 years ending after such date.
			
